DETAILED ACTION
Claims 1-9 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application CN 201810311679.4, filed on April 9, 2018.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The examiner has no suggestion at this time.
The abstract of the disclosure is objected to because of the following minor informalities:
For improved grammar, on page 12, line 3, delete “an” and delete “a”.
For improved grammar, on page 12, line 4, delete both instances of “a”.
Applicant is reminded of the proper language and format for an abstract of the disclosure.  The abstract should be in narrative form.  It should avoid using phrases which can be implied, such as, “The disclosure concerns”, “The disclosure defined by this invention”, “The disclosure describes”, “The present disclosure provides/eliminates”, etc.  In addition, the form and legal phraseology often used in patent claims, such as “means”, “said”, “comprising”, and “wherein” should be avoided.
Note that a replacement abstract must be submitted on a separate sheet (apart from any other amendments), as required by 37 CFR 1.52(b)(4) and 37 CFR 1.72(b).  Also see MPEP 714(II)(B), 5th paragraph.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
Throughout the specification, any reference to “FIG. 1” should be replaced with appropriate language based on 37 CFR 1.84(u)(1), which states that “[w]here only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.” 
In paragraph 6, line 3, replace “drawings” with --drawing-- because there is only one drawing.
In paragraph 16, line 1, insert a space between the comma and “processor”.
In paragraph 20, line 9, it appears that --the-- should be inserted after “only” for improved grammar.
In paragraph 28, line 2, insert a comma after “and” (also delete the extra spaces before “and”).
Appropriate correction is required.

Drawings
The figure is objected to for failing to comply with 37 CFR 1.84(u)(1), which states “[w]here only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.”
The examiner notes that the figure is slightly fuzzy/blurry/pixelated.  The examiner believes the figure should print properly in the final patent; thus, the figure is not objected to for quality reasons.  However, to reduce the chance of misprinting, the examiner recommends submitting the cleanest figure possible such that every line, number, and letter is durable, clean, solid black, sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.
	A corrected drawing sheet in compliance with 37 CFR 1.121(d) is required in reply to the Office action to avoid abandonment of the application.  The figure should not be labeled as “amended.”  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawing will not be held in abeyance.

Claim Objections/Notes
Please ensure that all deleted language is removed in the next response.  For instance, in claim 5, applicant has presumably struck through “-4” in line 1, but the strike is not easily perceived due to the horizontal features of these characters.  As such, going forward, please use double brackets where strike-through is difficult to see (37 CFR 1.121(c)(2)).
Claim 1 is objected to because of the following informalities:
At the beginning of lines 3, 5, and 9, delete “a”.
At the beginning of line 13, delete “an”.
It is recommended that applicant indent the “loop address detecting circuitry…” and “loop end determining circuitry…” paragraphs to make it more clear that only these circuitries, and not the stream control circuitry in the last paragraph, are part of the loop control circuitry.  While such is already clear based on the claim language, the claim would be more visibly clear with the proposed indentation.
Claim 4 is objected to because of the following informalities:
In line 2, delete both instances of “an” and also delete “a”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Referring to claim 8, applicant claims that the loop exiting condition comprises an external interrupt and debugging.  Per claim 1, on which claim 8 depends, the exiting condition is considered when the internal fetching address is an end address of the loop.  As such, applicant appears to be claiming that when the end of a loop iteration (end address) is encountered, it is determined if an external interrupt and/or debugging has occurred and, if so, the loop would be exited.  The examiner asserts that there is no discussion in the specification on how interrupts and debugging are treated during looping (the claim is essentially copied into the specification in paragraph 23, and this is the extent to which interruption/debugging is described).  To delay/defer interrupts/debugging to an end of a loop iteration does not appear to be conventional based on cursory searching by the examiner.  As such, this delay would be considered an essential/critical feature that would need to be described in the specification, if even intended, so as to demonstrate that applicant possessed the invention of claim 8.  See MPEP 2163(I)(A).  Due to the unconventional nature of this feature, the examiner questions whether applicant instead meant to exit a loop any time an interrupt or debugging occurred (even when the address is not an end address).  Therefore, due to the uncertainty of what applicant actually meant (i.e., what the invention is with respect to these exiting conditions), and the lack of disclosure of a critical, unconventional feature (even if it could be imagined as described above), applicant has not adequately described, nor demonstrated possession of, the interrupt and debugging aspects of claim 8.  The examiner recommends deleting the interrupt and debugging aspects of claim 8.
Claim 9 is rejected due its dependence on a claim lacking adequate written description.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 2, both instances of “the loop instruction being executed”.  No such instruction was previously set forth.  Applicant could replace the first instance with --a loop instruction being executed--.
In claim 3, both instances of “the loop instruction being executed” for similar reasons.
In claim 3, last paragraph, “the instruction fetching address” since this could refer to the address of claim 3, line 3, or to the internal address of claim 1.  The examiner recommends rewording “instruction fetching address” to distinguish it from the same language in “internal instruction fetching address”.  For instance, applicant could replace “fetching” with --fetch-- to better distinguish the two.
In claim 3, “the selection control signal”.  Basis for this appears to be in claim 2.  However, applicant deleted the dependency on claim 2 from line 1.
In claim 5, all instances of “the loop acceleration instruction”.  In claim 2, last line, applicant only sets forth “a loop acceleration instruction address”, not an actual instruction.
In claim 6, “the loop acceleration instruction” for similar reasons.
In claim 9, “the loop acceleration instruction”.  No such instruction was set forth in claim 1
Claim 8 is indefinite because it is unclear what it means for an exiting condition to be an interrupt or debugging.  Using the language of claim 1, how does one satisfy an interrupt?  How does one satisfy debugging?  It appears that this claim needs to be reworded for grammatical reasons to make it clear how one can satisfy conditions related to an interrupt and debugging.
Claim 8 is further indefinite because it is not clear if applicant means to claim that the exiting condition is one of the three listed conditions (e.g. alternative in nature), or if all three need to be satisfied at the same time.  Per paragraph 23 of the specification, and claim 9, it appears that just the number of iterations can be considered (without considering interrupt and debugging events), which suggest that applicant means for an exiting condition to be satisfied if a remaining number of iterations is zero, OR an external interrupt has occurred, OR debugging has occurred.  However, the claim is worded such that the remaining number of iterations, an interrupt, and debugging are taken into account to determine if the exiting condition is satisfied.  For this and the other reasons above (e.g. related to written description), the examiner recommends deleting the interrupt and debugging language from claim 8.  For purposes of prior art examination, claim 8 will be interpreted as if the exiting condition is satisfied if any one of the listed conditions in claim 8 is true
Claims 4-7 and 9 are rejected due to their dependence on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Streitenberger et al., U.S. Patent No. 5,657,485 (herein referred to as Streitenberger).
Referring to claim 1, Streitenberger has taught a processor for providing hardware controls to loop executions, comprising:
a) a loop control circuitry (FIGs.9-10) configured to initialize and manage controls of a loop comprising loop instructions (abstract), the loop control circuitry comprising:
a1) a loop address detecting circuitry configured to determine whether an internal instruction fetching address is an end address of the loop instructions (see FIGs.9-10, and note that an end address of a loop is stored in register 8 and this is compared to the program counter value 17.  The program counter (PC) is the internal fetch address.  Thus, when it matches the end address in register 8, comparator 11 will output a signal (fend 13) indicating the match), and to send a loop-terminating request in response to a determination that the internal instruction fetching address is the end address of the loop instructions (again, an fend signal 13 is sent.  This is a loop-terminating request); and
a2) a loop end determining circuitry configured to determine, upon receiving the loop terminating request, whether a loop exiting condition is satisfied (from FIG.10, loop end determining circuitry 19 receives the request (fend), and determines whether a loop existing exit is also set.  From TABLE 1 in column 7, when fend and fexit are both set (= 1), a loop exiting condition is satisfied), and to update the internal instruction fetching address according to a determination of whether the loop exiting condition is satisfied (again, from FIG.10 and TABLE 1, either the loop start address or the next address (incremented PC pc_inc) is selected as the internal fetching address (PC) by selector 15 based on whether or not logic 19 determines that the loop existing condition is satisfied); and
b) an instruction stream control circuitry configured to receive the internal instruction fetching address, maintain an instruction fetching address for a next instruction fetching request to an external memory according to the internal instruction fetching address, and to send the next instruction fetching request to the external memory (from FIG.10, at least circuit 19 is such circuitry.  It maintains the internal fetch address (PC), which is sent to external memory (e.g. FIG.15, 100) as part of an instruction fetch request).
Referring to claim 2, Streitenberger has taught the processor of claim 1, wherein the loop end determining circuitry is further configured to:
a) if the loop instruction being executed does not satisfy the loop exiting condition, send a loop start address and a selection control signal to the instruction stream control circuitry and update the internal instruction fetching address with the loop start address (see FIG.10 and TABLE 1.  If the loop exiting condition is not satisfied (e.g. middle row of TABLE 1), then selection control signal fsel_pc = 1 is sent, along with the appropriate loop start address from start selector 4 (FIG.9), to selector 15 so as to update the PC with the loop start address); and
b) if the loop instruction being executed satisfies the loop exiting condition, update the internal instruction fetching address with a loop acceleration instruction address (see FIG.10 and TABLE 1.  If the loop exiting condition is satisfied (e.g. bottom row of TABLE 1), sel_pc = 0 is sent, along with the incremented PC value (loop acceleration instruction address) from adder 10 (FIG.9), to selector 15 so as to update the PC with the loop acceleration instruction address).
Referring to claim 3, Streitenberger has taught the processor of claim 1, wherein the instruction stream control circuitry is further configured to:
a) send an instruction fetching address with a next instruction fetching request to the external memory (from FIG.10, the PC is a fetch address that is sent to an external memory to fetch an instruction);
b) update the instruction fetching address according to the internal instruction fetching address if the loop instruction being executed is not the last instruction in the loop (again, from TABLE 1, if the loop instruction being executed is not the last instruction in the loop (i.e., fend = 0, the instruction fetching address is updated based on the internal instruction fetching address (PC) by incrementing PC in adder 10); and
c) update the instruction fetching address according to the selection control signal if the loop instruction being executed is the last instruction in the loop (again, from TABLE 1, if the loop instruction being executed is the last instruction in the loop (i.e., fend = 1, the instruction fetching address is updated based on the selection control signal fsel_pc).
Referring to claim 4, Streitenberger has taught the processor of claim 2, wherein the instruction stream control circuitry comprises:
a) a selector configured to select to output the loop start address after receiving a selection control signal from the loop end determining circuitry, or to select to output the internal instruction fetching address (see FIG.10, selector 15, which outputs either the loop start address or the internal fetching address based on fsel_pc); and
a program counter configured to obtain the instruction fetching address for the next instruction fetching request according to the output of the selector and to initiate a next instruction fetching request to the external memory (again, from FIG.10, program counter 17 receives the internal fetching address based on the selection by selector 15 and then then initiates the next fetch request by sending PC to external memory, as is known in the art of instruction fetching).
Referring to claim 6, Streitenberger has taught the processor of claim 2, wherein the loop acceleration instruction is used to assign the loop start address, the loop end address, and the loop exiting condition (see FIG.7, for instance, and note the “loop” instruction.  This instruction assigns the loop start address (Start), end address (End), and exiting condition (loop exit based on the lc register, which is initialized to 2 in this example)).
Referring to claim 8, Streitenberger has taught the processor of claim 1, wherein the loop exiting condition comprises one of a remaining number of iterations being zero (from FIGs.9-10, the remaining number of iterations is zero when the loop counter value outputted by selected 27 is “1”.  In response, comparator outputs an fexit signal indicating that there are no more iterations to execute and that the loop can exit when the end address is encountered), external interrupt, and debugging.
Referring to claim 9, Streitenberger has taught the processor according to claim 8, wherein the loop acceleration instruction is further used to assign a total number of iterations when the loop exiting condition is the remaining number of iterations being zero (from FIG.7, the loop acceleration instruction (loop) assigns the number of iterations (the exiting condition) in register lc to the loop defined by the indicated Start and End addresses.  In the example of FIG.7, the identified loop is assigned an iteration count of 2).

Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable, over the prior art, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Any amendments to these claims to address 112 issues set forth above may affect allowability.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gergen has taught a “DO” instruction (TABLE 1) that, in conjunction with loop top, end, and count registers (FIG.1), implements software and hardware controlled looping.
Seki has taught a loop instruction that specifies start and end loop addresses and a loop count along with operation (FIGs.2,4).
Gupta has taught hardware for executing nested loops with multiple address/count registers used to track the current loop.
Meuwissen has taught tracking multiple loop parameters in hardware (FIG.3).
Nguyen has taught a hardware looping mechanism that is initialized by an agn0 instruction to setup looping.
Pisek has taught looping flags in instructions.  When a first looping flag is detected, a start address is set, as is a loop count.  When a second looping flag is detected, the end of loop is recognized and an end address is set.
Chiba has taught a loop instruction for configuring a circuit for loop control.
Grant has taught program loop control using a DLS(P) instruction (FIG.6) that indicates a loop count and a loop end.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183